Citation Nr: 1433833	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-46 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 15, 2010 for the grant of a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).  

3.  Entitlement to an effective date prior to August 5, 2009 for the grant of service connection for PTSD.

(The issue of whether a January 2008 decision of the Board of Veterans' Appeals that denied service connection for PTSD should be revised or reversed on the grounds of clear and unmistakable error is addressed in a separate Board decision).
  

REPRESENTATION

Veteran represented by:	Winona W. Zimberlin, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.  The March 2010 rating decision granted service connection for PTSD and assigned a 50 percent disability rating, effective the date of claim, August 5, 2009.  The January 2012 decision granted a TDIU, effective October 15, 2010.  

The Board notes that, in the March 2010 rating decision, the RO also denied service connection for erectile dysfunction, to include as secondary to PTSD.  The Veteran perfected his appeal in regard to this matter.  However, a March 2012 rating decision granted service connection for erectile dysfunction as secondary to service-connected PTSD and assigned a noncompensable rating, effective August 9, 2010.  This decision represents a full grant of the benefit sought and this matter is currently not on appeal. 

The Veteran provided testimony before a Decision Review Officer (DRO) in February 2011. A transcript is of record.

The Board previously remanded this case in September 2012 to afford the Veteran the opportunity to testify at a Board hearing.  As such, in November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  With the exception of the November 2012 Board hearing transcript, a review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  Further, the Veteran's VBMS does not include any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, as noted above, in the March 2010 rating decision, the RO granted service connection for PTSD, effective the date of claim, August 5, 2009, and assigned an initial 50 percent rating.  In April 2010, the Veteran submitted a notice of disagreement to the initial rating assigned as well as the effective assigned pursuant to 38 C.F.R. § 20.201.  Although the AOJ issued a statement of the case in September 2010 addressing the propriety of the rating assigned, the AOJ has not issued a statement of the case with respect to effective date assigned.  The United States Court of Appeals Court for Veterans Claims (Court) has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

With respect to the issues of entitlement to an initial higher rating for PTSD and entitlement to an effective date prior to October 15, 2010, for the grant of a TDIU, as these issues are inextricably intertwined with the issue of whether an earlier effective date is warranted for the grant of service connection for PTSD, these issues must also be remanded to the AOJ for further consideration.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Moreover, the record shows that the Veteran was most recently afforded a VA examination to evaluate the severity of his PTSD in May 2011, over three years ago.  To ensure that the record reflects the current severity of the Veteran's PTSD and in light of the need to remand, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the grant of an earlier effective date for TDIU, the record shows that the Veteran has been unemployed throughout the course of the appeal and has been receiving Social Security Administration (SSA) disability benefits for his PTSD since October 1997.  He has contended this his service-connected PTSD has rendered him unemployable throughout the course of the appeal.  The current effective date assigned of October 15, 2010 is the date that the Veteran met the schedular criteria for TDIU based on the award of 30 percent for his service-connected coronary artery disease.  See 38 C.F.R. § 4.16 (2013).  

However, it is VA policy that all veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, there is evidence that the Veteran's PTSD has affected his employability during the appeal period prior to October 15, 2010.   Therefore, in connection with the Veteran's VA examination for his PTSD, the VA examiner should be requested to render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his employability prior to October 15, 2010.  In this regard, the Board observes that a retrospective medical opinion may be required to determine whether, and if so when, it can be concluded that the Veteran's service-connected PTSD alone prevented him from obtaining and maintaining substantially gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Nevertheless, the Board cannot, however, grant TDIU in the first instance without ensuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, after the development discussed above, if the schedular requirements for TDIU are still not met prior to October 15, 2010, this matter must referred to the Director of C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).    

Lastly, the record shows that the Veteran receives continuous treatment at the VA for his disabilities on appeal.  The most recent treatment records associated with the claims file are dated from March 2011.  In light of the need to remand, additional ongoing VA treatment records should also be obtained.  See 38 U.S.C.A.  § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran and his representative should be furnished with a statement of the case with respect to the issue of entitlement to an effective date prior to August 5, 2009 for the grant of service connection for PTSD.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to this issue.

2.  The AOJ should obtain the Veteran's VA treatment records, dated from March 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience prior to October 15, 2010.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

If the examiner finds that the Veteran was unemployable due to such service-connected PTSD prior to October 15, 2010, he or she should indicate when exactly the Veteran was rendered unemployable, if possible. 

 All opinions expressed by the examiner should be accompanied by a complete rationale.

4.  If, after the development discussed above is completed and the Veteran still does not meet the schedular criteria for TDIU prior to October 15, 2010, the Veteran's claim for a TDIU should be submitted to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


